Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments clarify the difference between Applicant’s invention and the latest HEVC specification publically available before the effective filing date of the application, October 11th, 2012.
Claim limitation information for block availability refers to the HEVC variable availableN (Applicant’s specification at Pp. 29-30, 31-32, and Pp. 40-41). 
New limitation in a z-scan availability derivation process… clarifies that availableN is set based on whether the neighboring prediction block is in the same slice or tile as the current prediction block in a “Z-scan availability derivation process,” (Applicant’s specification at Pp. 29-30), which corresponds to Section 6.4.1 of a draft of the HEVC specification publically available before the effective filing date of the application (JCTVC-K0030 version 6, uploaded October 8th, 2012). 
New limitation in the availability derivation process for the first neighboring prediction block clarifies that availableN is set based on whether the prediction mode is intra in an “Availability derivation process of prediction block,” (Applicant’s specification at Pp. 31-32), which corresponds to Section 6.4.2 of a draft of the HEVC specification publically available before the effective filing date of the application (JCTVC-K0030 version 6, uploaded October 8th, 2012). 
New limitation in a step of setting the merge candidate from neighboring prediction blocks of the current block clarifies that availableN is set based on parallel merge level information in “The not publically available until after the effective filing date of the application (uploaded October 18th, 2012 with JCTVC-K0197-v2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/SHADAN E HAGHANI/Examiner, Art Unit 2485